DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 12 August 2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 August 2021.
	Upon further consideration, the species election requirements as set forth in the Office action mailed on 12 May 2021 are hereby withdrawn.
Claims 1-9 are under current examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim(s) recite(s) series of steps of “determining” various parameters, rates, and effects (i.e., all the method steps in claims 1-9 starting with “determining”); 
This judicial exception is not integrated into a practical application because the additional claimed element of “applying the chemical microorganism control agent in the plant cultivation environment at the first application rate for a first treatment period”: a) is not a particular application, and instead merely applies the judicial exception in a generic way, in that the agent, environment, rate, and period, are not specifically identified; b) does not have more than a nominal or insignificant relationship to the judicial exception, in that the agent, which is not specifically identified, need not have any effect, and thus may not provide any microorganism control, therefore providing no application or use of the judicial exception in any meaningful way; and c) is merely extra-solution activity, in that the “applying” is performed in order to gather data for later “determining” steps, and thus is a necessary precursor for all uses of the judicial exception, and therefore is extra-solution activity that does not integrate the judicial exception into a practical application (see MPEP 2106.04(d)(2)).
Regarding claim 6, which further limits the “applying” step such that microorganism proliferation is substantially prevented, the claim still does not integrate the judicial exception into a practical application for the reasons discussed above per a) and c).

Regarding claim 9, which recites an additional claimed element of “deploying, before the first time and at the first location, a process challenge device comprising one of a biological indicator and a chemical indicator”, such does not integrate the judicial exception into a practical application because it is insignificant extra-solution activity, namely mere data gathering activity, in that deploying such an indicator merely provides data with respect to the judicial exception (see MPEP 2106.05(g)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: 1) the “applying” additional claimed element is merely a well-understood, routine, conventional activity previously known in the art (see MPEP 2106.05(d)), in that applying a chemical microorganism control agent (e.g., fungicide, bactericide) in a plant cultivation environment at a rate for a period of time is routine in the art, as evidenced for example by Westerman et al. (US 2007/0036871 A1; published 15 February 2007), which indicates that antimicrobial agents such as chlorine dioxide have long been applied to plants/crops at various application rates which necessarily treat the plants/crops for some period of time (paragraphs [0009]-[0022]); and 2) the “deploying” additional claimed element of claim 9 is mere data gathering activity, in that deploying an indicator merely provides data with respect to the judicial exception (see MPEP 2106.05(g)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birger et al. (US 2018/0082223 A1; published 22 March 2018) in view of Young (Pest Management Science, vol. 73, 2017, pages 1553-1558).

Although Birger et al. discloses pest control, Birger et al. does not disclose that the pest is a microorganism as claimed.
Young discloses that disease-causing pathogens (i.e., microorganisms) are among the pests most often associated with integrated pest management (abstract).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Birger et al. and Young by practicing the method of Birger et al. as discussed above wherein the pest therein is a pathogen (i.e., microorganism) as suggested by Young, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to practice such integrated pest management system to reduce a pest that is most often associated with integrated pest management as suggested by Young.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birger et al. in view of Young as applied to claims 1-6 and 8-9 above, and further in view of Westerman et al. (US 2007/0036871 A1; published 15 February 2007).
Birger et al. and Young are relied upon as discussed above.
Birger et al. and Young do not disclose gaseous chlorine dioxide as in claim 7.
Westerman et al. discloses application of chlorine dioxide gas to reduce fungal disease in grape vineyards (abstract) wherein application rates can be varied to control the fungal disease (paragraph [0023]).
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Birger et al., Young, and Westerman et al. by practicing the integrated pest management system of Birger et al. in view of Young as discussed above using chlorine dioxide gas as the pesticide/chemical microorganism control agent therein as suggested by Westerman et al., in a concentration appropriate to reduce fungal disease in grape vineyards, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to use a specific known material known for its suitability as a pesticide/chemical microorganism control agent for treating a crop, per MPEP 2144.07.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617